       Case 3:20-cv-00806-EMC Document 42-1 Filed 08/07/20 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SHANNON Z. PETERSEN, Cal. Bar No. 211426
 3 LISA S. YUN, Cal. Bar No. 280812
   SIEUN J. LEE, Cal. Bar No. 311358
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail        spetersen@sheppardmullin.com
                 lyun@sheppardmullin.com
 7               slee@sheppardmullin.com

 8 Attorneys for Defendant
   SQUARE, INC.
 9

10                                   UNITED STATES DISTRICT COURT

11                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12

13 MISHARI ALEISA and NICOLE                            Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on behalf of
14 all others similarly situated,                       CLASS ACTION

15                     Plaintiffs,                      DECLARATION OF LISA S. YUN IN
                                                        SUPPORT OF SQUARE’S MOTION TO
16            v.                                        STAY PENDING THE FCC’S
                                                        DEFINITION OF ATDS AND THE
17 SQUARE, INC., a Delaware corporation,                SUPREME COURT’S DECISION IN
                                                        FACEBOOK, INC. V. DUGUID
18                     Defendant.
                                                        Date: October 1, 2020
19                                                      Time: 1:30 p.m.
20                                                      Judge: Hon. Edward M. Chen
                                                        Courtroom 5 – 17th Floor
21

22

23

24

25

26

27

28
                                                     -1-                  Case No. 3:20-cv-00806-EMC
     SMRH:4834-9277-6390.1                    DECLARATION IN SUPPORT OF SQUARE’S MOTION TO STAY
                                PENDING DECISION BY THE FCC AND THE SUPREME COURT DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42-1 Filed 08/07/20 Page 2 of 3




 1                                     DECLARATION OF LISA S. YUN

 2                     I, Lisa S. Yun, declare as follows:

 3                     1.     I am an associate with the law firm of Sheppard, Mullin, Richter &

 4 Hampton LLP, and counsel for Square, Inc. (“Square”) in this action. I make this declaration in

 5 support of Square’s Motion to Stay. I have personal knowledge of the facts stated in this

 6 declaration.

 7                     2.     Attached hereto as Exhibit A is a true and correct copy of the FCC’s Public

 8 Notice dated May 14, 2018, which I personally accessed and printed from the FCC’s website at

 9 www.fcc.gov.

10                     3.     Attached hereto as Exhibit B is a true and correct copy of the Petition for

11 Declaratory Relief submitted to the FCC on May 3, 2018, which I personally accessed and printed

12 from the FCC’s website at www.fcc.gov.

13                     4.     Attached hereto as Exhibit C is a true and correct copy of the FCC’s Public
14 Notice dated October 3, 2018, which I personally accessed and printed from the FCC’s website at

15 www.fcc.gov.

16                     5.     Attached hereto as Exhibit D is a true and correct copy of the Ex Parte
17 Letter submitted to the FCC on February 5, 2020, which I personally accessed and printed from

18 the FCC’s website at www.fcc.gov.

19                     6.     Attached hereto as Exhibit E is a true and correct copy of the “Dissenting
20 Statement of Commissioner Ajit Pai” re the FCC’s 2015 Order, which I personally accessed and

21 printed from the FCC’s website at www.fcc.gov.

22                     7.     Attached hereto as Exhibit F is a print out from the Supreme Court’s
23 website of the online docket in Facebook, Inc. v. Duguid, No. 19-511, available at

24 https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-

25 511.html. I personally accessed and printed this from the Supreme Court’s website.

26                     8.     Attached hereto as Exhibit G is a copy of the Petition for a Writ of
27 Certiorari filed in Facebook, Inc. v. Duguid, No. 19-511. I personally accessed and printed this

28 from the Supreme Court’s website.
                                                    -2-                  Case No. 3:20-cv-00806-EMC
     SMRH:4834-9277-6390.1                   DECLARATION IN SUPPORT OF SQUARE’S MOTION TO STAY
                               PENDING DECISION BY THE FCC AND THE SUPREME COURT DEFINING ATDS
       Case 3:20-cv-00806-EMC Document 42-1 Filed 08/07/20 Page 3 of 3




 1                     I declare under penalty of perjury under the laws of the United States of America

 2 that the foregoing is true and correct.

 3                     Executed on this 7th day of August, 2020, at San Diego, California.

 4

 5                                                       /s/Lisa S. Yun
                                                         LISA S. YUN
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-                  Case No. 3:20-cv-00806-EMC
     SMRH:4834-9277-6390.1                   DECLARATION IN SUPPORT OF SQUARE’S MOTION TO STAY
                               PENDING DECISION BY THE FCC AND THE SUPREME COURT DEFINING ATDS
